Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 04/16/2021.  Claims 8 and 15 are currently pending.
Response to Amendment
The objection of claim 8 is withdrawn in view of the above amendment.
The rejection of claim 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the above amendment.
However, the current rejection utilizes the Takagimi et al. reference (US 7,226,543) under a new ground(s) of rejection, which renders obvious instant claim 8 as amended and newly added instant claim 15.  See the new 103 rejection over Takagimi et al., below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takagimi et al. (US 7,226,543, hereinafter Takagimi).  
	As to claim 8, Takagimi teaches a method of preparing a Gd2O2S-based cold storage material (rare earth metal oxysulfide useful as a regenerative material at liquid helium temperature, abstract; Gd2O2S is an exemplary regenerative material in the reference, see Embodiment 1 in Table 1 and Embodiment 12 in col. 17 lines 19-36 and Table 12) comprising 1) providing, i.e., selecting, and adding Al2O3 in an amount overlapping, and even within, the claimed range of 3 to 12% by weight in terms of aluminum to a powder of Gd2O3 to form a mixture, 2) reacting the mixture with a gas comprising sulfur atoms with an oxidation number of -2 while heating to obtain a powder of Al-doped Gd2O2S, 3) granulating the powder of Al-doped Gd2O2S to obtain ball-shaped grains, and 4) sintering the ball-shaped grains of Al-doped Gd2O2S under an atmosphere of inert gas (Takagimi teaches the “best embodiment” comprises the “addition of toughenings” where the rare earth metal oxysulfide regenerative material is produced by adding a toughening additive at a concentration of 0.05-30 wt. % to a raw material rare earth oxide material powder, followed by flowing a gas containing sulfur atoms of oxidation number -2 such as H2S or CH3SH under heating to make them react to produce an oxysulfide, forming the oxysulfide into granules that are desirably sphere-shaped, i.e., preferably ball-shaped, and the granules are expressly taught to be sintered in an atmosphere of an inert gas, col. 5 lines 49-50 and 57-62, col. 14 lines 43-46, and col. 15 lines 25-40; Al2O3 is an exemplary toughening additive, col. 2 lines 61-63, col. 15 lines 4-6, and Embodiment 12 and Table 2 in col. 17; Embodiment 12 also teaches providing Al2O3 to gadolinium oxide, i.e., Gd2O3, which is then made to react with hydrogen sulfide gas to prepare an Al-doped Gd2O2S that is then subsequently granulated and sintered since the embodiment adopts the “other conditions were similar to those of embodiment 11”, see col. 17 lines 22-25, which refer to col. 16 lines 17-29 for the conditions of Embodiment 11; Embodiment 12 also includes working examples where 10 wt.% and 20 wt.% Al2O3 are each added to Gd2O2S, Table 12, which corresponds to approximately 5.3 % by weight in terms of aluminum and 10.6 % by weight in terms of aluminum, respectively, calculated by converting the wt.% of alumina to wt.% aluminum atoms by stoichiometry, e.g., there being 1 mol alumina per 101.96 g alumina, 2 mol aluminum per 1 mol alumina, and 26.9815 g aluminum per mol aluminum).  
Although Takagimi fails to explicitly teach the Al2O3 has a specific surface area of 0.3-11 m2/g or 0.3-7.2 m2/g, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed Al-2O3 specific surface area ranges would flow naturally from the teachings of Takagimi since Takagimi teaches the rare earth oxysulfide material containing the Al2O3 additive (the working examples at Table 12, described above) show no breakage of granules therein after subject to 1,500, 2,500 and 10,000 hours of continuous operation (col. 15 lines 14-24, col. 23 lines 50-60 and col. 27 lines 12-22) and the general purpose of Takagimi’s invention is to provide a regenerative material having a large heat capacity at liquid helium temperature while also having a high durability against heat impacts and vibrations (col. 1 lines 54-58), which is substantially similar to Applicant’s discussion at paragraphs [0006], [0015] and [0034] of the original specification and presented data of Tables 1-5 of the original specification the object of the present invention is to provide a ceramic cold storage material having a large thermal capacity in a ultra-low temperature range of 10 K or less and being highly durable against thermal shock and mechanical vibration, having the advantage of no observable grain breakage/destruction is observed even after 10,000 hours of continuous operation attributed to the Al2O3 having specific surface area(s) within the claimed range.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
As to claim 15, Takagimi teaches a method of preparing a Gd2O2S-based cold storage material (rare earth metal oxysulfide useful as a regenerative material at liquid helium temperature, abstract; Gd2O2S is an exemplary regenerative material in the reference, see Embodiment 1 in Table 1 and Embodiment 12 in col. 17 lines 19-36 and Table 12) comprising 1) reacting a powder of Gd2O3 with a gas comprising sulfur atoms with an oxidation number of -2 while heating to obtain a powder of Gd2O2S, 2) providing, i.e., selecting, and adding Al2O3 in an amount overlapping, and even within, the claimed range of 3 to 12% by weight in terms of aluminum to the powder of Gd2O2S to form a mixture meeting the claimed powder of Al-doped Gd2O2S, 3) granulating the mixture, i.e., the Al-doped Gd2O2S to obtain ball-shaped grains, and 4) sintering the ball-shaped grains the mixture, i.e., the Al-doped Gd2O2S, under an atmosphere of inert gas (Takagimi teaches the “best embodiment” comprises the “addition of toughenings” where the rare earth metal oxysulfide regenerative material is produced by adding a toughening additive at a concentration of 0.05-30 wt. % to a powder of the general formula R2O2S, forming that mixture into granules that are desirably sphere-shaped, i.e., preferably ball-shaped, and the granules are expressly taught to be sintered in an atmosphere of an inert gas, col. 5 lines 49-50 and 57-62, col. 14 lines 43-46, and col. 15 lines 25-29 and 36-40; the powder of general formula R2O2S, e.g., Gd2O2S, is obtained by placing a powder of a rare earth oxide, e.g., gadolinium oxide, i.e., Gd2O3, in a reaction tube and heating the tube while passing a gas containing sulfur atoms of oxidation number -2 such as H2S or CH3SH, col. 4 lines 49-54 and col. 6 lines 59-66; Al2O3 is an exemplary toughening additive, col. 2 lines 61-63, col. 15 lines 4-6, Embodiment 12 and Table 2 in col. 17, and Embodiment 25 in col. 23; Embodiment 12 also includes working examples where 10 wt.% and 20 wt.% Al2O3 are each added to Gd2O2S, Table 12, which corresponds to approximately 5.3 % by weight in terms of aluminum and 10.6 % by weight in terms of aluminum, respectively, calculated by converting the wt.% of alumina to wt.% aluminum atoms by stoichiometry, e.g., there being 1 mol alumina per 101.96 g alumina, 2 mol aluminum per 1 mol alumina, and 26.9815 g aluminum per mol aluminum).  
Although Takagimi fails to explicitly teach the Al2O3 has a specific surface area of 0.3-11 m2/g or 0.3-7.2 m2/g, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed Al-2O3 specific surface area ranges would flow naturally from the teachings of Takagimi since Takagimi teaches the rare earth oxysulfide material containing the Al2O3 additive (the working examples at Table 12, described above) show no breakage of granules therein after subject to 1,500, 2,500 and 10,000 hours of continuous operation (col. 15 lines 14-24, col. 23 lines 50-60 and col. 27 lines 12-22) and the general purpose of Takagimi’s invention is to provide a regenerative material having a large heat capacity at liquid helium temperature while also having a high durability against heat impacts and vibrations (col. 1 lines 54-58), which is substantially similar to Applicant’s discussion at paragraphs [0006], [0015] and [0034] of the original specification and presented data of Tables 1-5 of the original specification the object of the present invention is to provide a ceramic cold storage material having a large thermal capacity in a ultra-low temperature range of 10 K or less and being highly durable against thermal shock and mechanical vibration, having the advantage of no observable grain breakage/destruction is observed even after 10,000 hours of continuous operation attributed to the Al2O3 having specific surface area(s) within the claimed range.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive to preemptively obviate the new ground(s) of rejection set forth over Takagimi et al. (US 7,226,543), above.  Applicant argues (see pages 3 to 4 of the present response) Takagimi et al. fails to teach or suggest selecting an Al2O3 having a specific surface area of 0.3-11 m2/g as recited in the independent claims and there cannot be obvious over the reference.  Applicant also argues (pages 4 to 5 of the present response) the material of Takagimi et al. is Al-doped Gd2O2S after sulfurization and before sintering whereas the material of the present claimed invention is Al-doped Gd2O2S after both sulfurization and sintering, which possesses unexpected properties in that no destruction of the Al-doped Gd2O2S cold storage material was observed after simple harmonic motion in which a maximum acceleration of 300 m/s2 was applied 1 x 106 times due to the sintering.  These arguments are not persuasive because it remains the Office’s position that, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed Al-2O3 specific surface area ranges of 0.3-11 m2/g would flow naturally from the teachings of Takagimi et al. since Takagimi et al. teaches the rare earth oxysulfide material containing the Al2O3 additive (the working examples at col. 17/Embodiment 12/Table 12 and col. 23/Embodiment 25) show no breakage of granules therein after subject to 1,500, 2,500 and 10,000 hours of continuous operation after sintering (col. 15 lines 14-24, col. 22 lines 45-66, col. 23 lines 50-60, and col. 27 lines 12-22), and the general purpose of Takagimi et al.’s invention is to provide a regenerative material having a large heat capacity at liquid helium temperature while also having a high durability against heat impacts and vibrations (col. 1 lines 54-58), which is substantially similar to Applicant’s discussion at paragraphs [0006], [0015] and [0034] of the original specification and presented data of Tables 1-5 of the original specification the object of the present invention is to provide a ceramic cold storage material having a large thermal capacity in a ultra-low temperature range of 10 K or less and being highly durable against thermal shock and mechanical vibration, having the advantage of no observable grain breakage/destruction is observed even after 10,000 hours of continuous operation attributed to the Al2O3 having specific surface area(s) within the claimed range.  
There remains concern the material of Takagimi et al. expresses substantially the same properties of a large thermal capacity at extreme low temperatures while also being durable against thermal shock/impact and mechanical vibration from the addition of Al2O3 as that disclosed in the present invention.  There also remains concern the present invention merely enumerates a latent property of the Al2O3 additive, e.g., specific surface area, present in the prior art reference.  There is also remains concern the enumerated latent property of the Al2O3 encompass what a person of ordinary skill in the art would regard as typical, routine and commercially-available alpha-alumina materials in the prior art (see the brief discussions of the Fukugawa et al. JP 2007-223880 A and Fukuhara et al. US 2010/0032611 references in the Prior Art Cited But Not Applied section, below).  Even though Takagimi et al. fails to teach or suggest the specific surface area of the toughening additive, the results set forth in the present application’s comparative showing appear merely as an expected beneficial result from the general teachings and examples of Takagimi et al.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Although the present ground(s) of rejection relies on an obviousness rationale to address the claimed Al2O3 specific surface area ranges rather than an anticipation rationale, Applicant is also reminded that products of identical chemical composition cannot have mutually exclusive properties, and that if the composition is physically the same it must have the same properties.  In the present case, the composition of Takagimi et al. comprises a sintered Gd2O2S-Al2O3-based material exhibiting no breakage of granules therein after subject to 1,500, 2,500 and 10,000 hours of continuous operation and the present invention comprises a Gd2O2S-Al2O3-based material having the advantage of no observable grain breakage/destruction is observed even after 10,000 hours of continuous operation attributed to the Al2O3 having specific surface area(s) within the claimed range of 0.3-11 m2/g.  In other words, the material of Takagimi et al. and the present invention both have the same physical composition (Gd2O2S-Al2O3) and the same resultant properties therefrom present (non-breakage of granules after being subject to 10,000 hours of continuous operation) such that a prima facie case of obviousness exists over the claimed Al2O3 specific surface area(s) structure/property since the reference otherwise teachings the same chemical structure and resultant properties as those presently disclosed.  
Regarding Applicant’s allegation of the resulting Gd2O2S-based cold storage material from the claimed method possessing unexpected, it is noted the original specification discloses working examples where subsets of alumina specific surface area ranges perform better than values outside the claimed range(s).  However, the teachings of the Takagimi et al. reference set forth substantially the same property as that disclosed in the original specification resulting from the claimed specific surface area ranges, namely non-breakage of the sintered oxysulfide granules even after being subjected to 1,500, 2,500 and 10,000 hours of continuous operation, as an expected beneficial result.  See col. 15 lines 14-24, col. 23 lines 50-60 and col. 27 lines 12-22 of Takagimi et al. as compared to paragraphs [0015] and [0034] and the presented data of Tables 1-5 of the present application’s original specification.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  
The examples in the present specification are also of no probative value in determining patentability of the claims since they do not involve a comparison of Applicant’s invention with the closest applied prior art.  The material composition and resultant properties therefrom disclosed in Takagimi et al. appear to constitute closer prior art to the material produced by the recited method than the comparative examples in the present application’s comparative showing having Al2O3 with a specific surface area outside the range of 0.3-11 m2/g.  See In re De Blawe, 222 USPQ 191 (FED. Cir. 1984), and In re Fenn, 208 USPQ 470 (CCPA 1981). 	
It is noted that Applicant sets forth a new argument on page 5 of the present response that cites Embodiment 25 at col. 23 lines 49-53 of Takagimi et al. teaching Al-doped Gd2O2S (Gd2O2S powders mixed with Al2O3) that are “after sulfurization and before sintering” in order to distinguish the materials of the present claims, which require both sulfurization and sintering, are different from that of Takagimi et al.  This argument is not persuasive because this sulfurized, pre-sintered starting material of Embodiment 25 is precisely the starting material of the embodiment, not the final product; Takagimi et al.,’s final product is sintered, too.  Takagimi et al.’s Embodiment 25 provides post-sulfurized, pre-sintered Gd2O2S powders mixed with Al2O3 as a starting material that are then subject to “other conditions being similar to those of embodiment 24” in order to obtain the final product, which actually include a sintering step.  See col. 23 lines 50-53, which refer to col. 22 lines 45-60 for the conditions of Embodiment 24; col. 22 lines 56-60 of Embodiment 24 expressly teach the post-sulfurized, pre-sintered material is sintered at 1500°C for 6 hours in order to obtain the final regenerative material granules.  Accordingly, Embodiment 25 incorporating the conditions of Embodiment 24 comprises a sintering step in order to obtain the final regenerative material granules, too.  Embodiment 12 at col. 17 lines 22-25 similarly refer to the conditions of Embodiment 11 at col. 16 lines 18-29, which also include a sintering step in order to obtain the final regenerative material granules.  In general, Takagimi et al. expressly teaches the rare earth metal oxysulfide granules (with or without additives) are to be sintered in an inert gas atmosphere in order to obtain the final regenerative material.  See col. 5 lines 57-63, col. 9 lines 59-66, and col. 15 lines 25-40. 
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: 
Fukugawa et al. (JP 2007-223880 A) is a cited reference of interest that teaches and evidences alumina specific surface areas overlapping and encompassing the claimed ranges of 0.3-11 m2/g and 0.3-7.2 m2/g are typical, well known and routine in the art (Fukugawa et al. teaches alpha-alumina typically has a BET specific surface area of up to 10 m2/g, para. 0037).  
Fukuhara et al. (US 2010/0032611) is a cited reference of interest that teaches and evidences alumina specific surface areas overlapping and encompassing the claimed ranges of 0.3-11 m2/g and 0.3-7.2 m2/g are typical, well known and routine in the art (Fukuhara et al. teaches commercial alpha-alumina has a typical BET specific surface area of preferably at least 0.3 m2/g to less than 12 m2/g, para. 0081-0084).
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
April 20, 2021